Order entered July 13, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00410-CV

                          IN THE INTEREST OF Y.D., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 14-01249

                                          ORDER
       Appellant’s motion to extend the time to file appellant’s brief is GRANTED.

Appellant’s brief received on July 5, 2016 is ORDERED filed as of the date of this order.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  PRESIDING JUSTICE